Title: From Benjamin Franklin to D. Wendorp and Thomas Hope Heyliger, 8 June 1781
From: Franklin, Benjamin
To: Wendorp, D.,Heyliger, Thomas Hope


Gentlemen
Passy, June 8. 1781
I received the Letter you did me the Honour of Writing to me the 31st past, relating to your Ship supposed to be retaken from the English by an American Privateer and carried into Morlaix. I apprehend that you have been misinformed, as I do not know of any American Privateer at present in these Seas. I have the same Sentiments with you of the Injustice of the English, in their Treatment of your Nation. They seem at present to have renounc’d all Pretention to any other Honour than that of being the first Piratical State in the World. There are three Employments which I wish the Law of Nations would protect, so that they should never be molested or interrupted by Enemies even in time of War; I mean Farmers, Fishermen & Merchants; because their Employments are not only innocent, but for the common Subsistence & Benefit of the human Species in general. As Men grow more enlightened, we may hope that this will in time be [the] Case. Till then we must submit as well as we can, to the Evils we cannot remedy. I have the honour to be Gentlemen,
Messrs D. Wendorp, & Thos Hope Heyliger
